DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 17 January 2020 and 15 April 2021 are entered.  Claims 1-2 and 4-15 are amended.  Claims 16-20 are canceled.  Claims 1-15 are currently pending. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “said hinge member is formed from said single sheet of metal”.  There is insufficient antecedent basis for this limitation in the claim, as claim 11 depends from claims 10 and 5, and the “hinge member” is only introduced in claim 8.  It is not clear if claim 11 is intended to depend from claim 10, which would 
For the purposes of this examination, it is assumed that the Applicant instead intended to claim “wherein --a-- hinge member is formed from said single sheet of metal”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020).
Regarding claim 1, Kawaguchi (Fig. 3-5) teaches a supply air terminal for ceiling mounting (see Fig. 4), comprising: 
a wall member (upper member 8) surrounding an opening (see Fig. 4, opening through the upper member 8), for connection to an air supply interface in the ceiling (duct 1); 
a deflector (bottom section of lower member 9 including bulging portion 10 and convex strip 18) connected at a distance from the wall member to face the opening (see Fig. 4-5), thereby forming an annular aperture (supply opening 3) between the wall member and the deflector; 
a plurality of flaps (air supply valve plate 7) pivotably connected at a hinge (shaft portions 11 and shaft hole 12) to the wall member to hang down in the annular aperture such that an open slit is formed between an edge of each flap and the deflector (see Fig. 4, there is a slit between the bottom of the air supply valve plates 7 and the convex strip 18 of the lower member 9), wherein the slit has a width which is self-adjusted by means of the flaps pivoting under influence of the airflow through the terminal (Para. 11, “An air supply valve plate 7 that closes the communication portion 6 is provided in the communication portion 6, and the air supply valve plate 7 is slid outwardly when the inside pressure of the chamber becomes negative to communicate with the communication portion 6”).



Regarding claim 3, Kawaguchi teaches the supply air terminal of claim 2, wherein the flap edges are arranged radially outwardly of the perimeter of the deflector in the high flow position (see Fig. 5, the bottom edge of the air supply valve plates 7 are shown to be radially outward of the perimeter of the lower member 9).

Regarding claim 4, Kawaguchi teaches the supply air terminal of claim 1, wherein an outwards projecting flange is formed at an outer end of the wall member, which flange extends in a plane about the opening (see Fig. 3-5, upper member 8 has an outwardly extending flange on which elements 17 and 20 are formed).

Regarding claim 6, Kawaguchi teaches the supply air terminal of claim 4, wherein the opening formed by the wall member has a cross-section which increases from a position of said hinge towards said projecting flange (see Fig. 4-5, the opening defined by the upper member 8 increases from the smallest at the top section (base member 2) to largest at the lower sections (upper member 8) such that the cross-section is larger at 

Regarding claim 12, Kawaguchi teaches the supply air terminal of claim 1, wherein said wall member has two pairs of opposing wall sides (see perspective view in Fig. 3, upper member 8 is shown to have two pairs of opposing wall sides), providing a rectangular shape to the opening (see perspective view in Fig. 3), the terminal comprising four flaps hinged to respective wall sides (see Fig. 3, four air supply valve plates 7 are shown hinged to each respective wall side).

Regarding claim 13, Kawaguchi teaches the supply air terminal of claim 1, wherein said wall member has a cylindrical wall side (see Fig. 3, base member 2), providing a circular shape to the opening (see Fig. 3, base member 2), the terminal comprising three or more flaps hinged to the wall side at evenly distributed positions around the opening (see Fig. 3, four air supply valve plates 7 are shown at evenly distributed positions about the opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claim 1 above, and further in view of Goettl (U.S. Patent No. 5277658).

Kawaguchi is silent regarding each flap having a balancing portion for calibrating the position of center of gravity for the flap with respect to the position of the hinge.
However, Goettl (Fig. 5-9) teaches a flap (louver 130), wherein each flap has a balancing portion (short upstream louver portion 134) for calibrating the position of center of gravity for the flap with respect to the position of the hinge (pair of pins 132).
It would have been obvious to one skilled in the art at the time of the invention to include the balancing portion on the flap by combining prior art elements according to known methods to yield predictable results as taught by Goettl into the teachings of Kawaguchi because it does no more than yield predictable results of calibrating the flaps to open and close as desired for the system (Goettl:  Col. 1 ll. 21-35, “the flow of air ceases and the barometric damper apparatus, or the plurality of louvers, close. The opening and closing is in response to the flow of air, and specifically to the weight and balance and pivoting action of the damper or louver elements. Typically, the damper elements, or louvers, pivot between the "top" and "bottom" edges. That is, the louvers are balanced in such a manner that a positive or negative flow of air will cause the dampers to pivot to a generally parallel orientation when there is a flow of air against, and between, the louvers of the damper. When the flow of air ceases, or reverses, the elements pivot by gravity to close, thus preventing air from traveling back through the apparatus in the opposite direction to the desired air flow”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claim 1 above, and further in view of Kennedy (U.S. Patent No. 3126811).
Regarding claim 8, Kawaguchi teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding the hinge comprising an aperture formed in the flap and a hinge member projecting from the wall member into the aperture, such that the flaps rests with an edge of the aperture against the projecting hinge member.
However, Kennedy (Fig. 2, 8) teaches a supply air terminal (Title, “Air distribution outlet”), wherein said hinge comprises an aperture (arcuate socket 43) formed in the flap (damper vanes 40) and a hinge member (ribs 41) projecting from the wall member into the aperture (see Fig. 2 and 8), such that the flaps rests with an edge of the aperture against the projecting hinge member (see Fig. 2 and 8).
It would have been obvious to one skilled in the art at the time of the invention to include the alternate hinge construction by simple substitution of one known element for another to obtain predictable results as taught by Kennedy into the teachings of Kawaguchi because it does no more than yield predictable results of providing a flap hinge with an in-built rotational limiter, eliminating the need for a separate limiting element (Kawaguchi:  Para. 17, “swinging preventing portion 13 for preventing swinging inward from the perpendicular of the air supply valve plate 7 is provided in the vicinity of the shaft hole 12”) and thereby simplifying the manufacturing of the supply air terminal, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 9, Kawaguchi in view of Kennedy teaches the supply air terminal of claim 8, wherein said hinge member (Kennedy:  ribs 41) is a bent portion extending from the wall member (Kennedy:  see Fig. 2 and 8, ribs 41 are shown as part of an unlabeled flange portion which is bent relative to the vertical bar 16).

Claims 5, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claims 1-4 above, and further in view of Smith et al. (U.S. Patent No. 6176777).
Regarding claim 5, Kawaguchi teaches the supply air terminal of claim 4, wherein an outer portion of the deflector is spaced apart outwardly of the projecting flange (see Fig. 4-5, lower member 9 is spaced outwardly apart from the flange of upper member 8).
Kawaguchi is silent regarding the outer portion of the deflector being parallel to the projecting flange. 
However, Smith (Fig. 1-3) teaches a supply air terminal for ceiling mounting (fully adjustable square cone plaque-type ceiling diffuser according to the present invention) with an outer portion of a deflector (stationary plaque 300) which is parallel to and spaced apart outwardly from a projecting flange (see Fig. 1-2, outer cone 100 is shown to have a projecting flange parallel to the stationary plaque 300). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and 

Regarding claim 10, Kawaguchi in view of Smith teaches the supply air terminal of claim 5, wherein the wall member and the flange are formed from a single sheet of metal (Kawaguchi:  Para. 30, “upper member 8 and the lower member 9 are each formed as an integral member… The base tube 2 is formed integrally with the upper member 8”; Smith:  Col. 3 ll. 34-38, “the outer cone sub-assembly A comprises an outer cone 100 which is preferably die-formed of steel sheet metal for use in T-bar lay in ceiling systems. The inner damper cone sub-assembly B includes an inner dampening cone 200, also preferably die-formed of steel sheet metal”).

Regarding claim 11, Kawaguchi in view of Smith teaches the supply air terminal of claim 10, wherein --a-- hinge member (Kawaguchi:  shaft hole 12) is formed from said single sheet of metal (Kawaguchi:  Para. 17, “shaft hole 12 is provided on the inner surface of the upper member 8”, meaning the hinge member is formed with the same material of the wall member). 


Kawaguchi is silent regarding the deflector being a flat sheet. 
However, Smith (Fig. 1A-B) teaches a supply air terminal (see Fig. 1A), wherein said deflector is a flat sheet (square plaque 300 is shown to be a flat sheet). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and quiet airflow which further provides a pleasing appearance to the user (see Smith, Col. 2 ll. 6-12, “installation of such modulating plaque diffusers are used primarily in personal offices or boardrooms where supply air entering the occupied zone must be quiet and draft-free. The plaque diffuser provides a true 360-degree radial horizontal airflow pattern. The 360-degree radial horizontal airflow promotes rapid mixing of room and supply air, temperature equalization, and velocity reduction”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claim 1 above, and further in view of Leban et al. (U.S. Patent No. 5107755).
Regarding claim 15, Kawaguchi teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding each flap being made from a flat sheet of plastic. 
However, Leban (Fig. 1-2) teaches a supply air terminal (air diffuser apparatus 20), wherein each flap (optional vane 82) is made from a flat sheet of plastic (Col. 9 ll. 3-6, “optional vane 82 may be made of metal or plastic, or other suitable material, as desired or as essentially specified (dictated) by its design requirements”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the flap is made from a flat sheet of plastic by simple substitution of one known element for another to obtain predictable results as taught by Leban into the teachings of Kawaguchi because it does no more than yield predictable results of ensuring that the flap is light and durable (Kawaguchi:  Para. 31, “The material of the air supply valve plate 7 may be any material as long as the air supply valve plate 7 can be slidable by the pressure difference between the outside and the inside of the room”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762